Citation Nr: 1718619	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA RO in Jackson, Mississippi, which granted service connection for tinnitus and assigned a 10 percent evaluation, effective June 29, 2010.  

The Veteran appealed this rating decision to the Board, and in January 2015, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for tinnitus.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's January 2015 decision.

Following the Joint Motion, the Board remanded the Veteran's claim for further development, most recently in December 2016.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification regarding his underlying claim of entitlement to service connection in July 2010.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations in December 2010, February 2016, and January 2017.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent initial evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2016).  The Veteran is currently in receipt of the maximum 10 percent evaluation for his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

The rating criteria provide that a separate evaluation for tinnitus may be combined, in pertinent part, with an evaluation under Diagnostic Codes 6200 (chronic suppurative otitis media, mastoiditis, or cholesteatoma) and 6204 (peripheral vestibular disorder), except when tinnitus supports an evaluation under one of those Diagnostic Codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 1 (2016).  In its September 2015 Joint Motion, the Court indicated that the Board's January 2015 denial of a rating in excess of 10 percent for tinnitus did not adequately discuss whether the Veteran was entitled to separate ratings pursuant to this provision.  

Since the Court's September 2015 Joint Motion, while examiners were consistently unable to associate the Veteran's complaints of dizziness and vertigo with his tinnitus, a January 2017 examiner associated such symptoms directly with the Veteran's service.  A March 2017 rating decision then granted service connection for vertigo on a direct basis and assigned an initial 30 percent evaluation.  The Veteran has not disagreed with this rating, it is not before the Board at this time, and the Board will thus not further consider the Veteran's complaints of vertigo and dizziness.

With regard to a separate rating based on the Veteran's complaints of ear fullness, the Board notes that in October 2012, the Veteran sought emergent treatment for symptoms including a feeling of fullness in his ears.  The Veteran was prescribed medications to encourage his middle ear to drain.  In a February 2016 examination with an audiologist, the Veteran denied experiencing fullness in or drainage from the ears.  In a separate February 2016 examination with a physician, an examiner found that the Veteran had no evidence, signs, or symptoms of chronic suppurative otitis media, mastoiditis, or cholesteatoma.  The Veteran's external ear and tympanic membrane were normal.  The examiner found that the Veteran's October 2012 complaints of a feeling of fullness in the ears were the result of an acute upper respiratory infection or allergy that was not recurrent.  The Veteran underwent an examination in January 2017, at which time the Veteran's external ear, ear canal, and tympanic membrane were all noted to be normal.

Upon review of the record, despite the Veteran's subjective complaint of a feeling of fullness in the ears, the Board cannot find that the Veteran's tinnitus has resulted in symptoms approaching chronic otitis media, mastoiditis, or cholesteatoma.  Though the Veteran received acute treatment in October 2012 addressing, in part, a complaint of ear fullness, examiners in February 2016 and January 2017 were unable to find that the Veteran suffered from such effects.  The Board further finds that the Veteran's subjective complaints of a feeling of fullness do not result in a functional impairment subject to compensation.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extraschedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The Veteran is in receipt of the maximum schedular evaluation for tinnitus.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent rating.  To the extent that the Veteran has complained of symptoms such as dizziness and vertigo, such symptoms are now separately addressed in a 30 percent rating for a peripheral vestibular disorder.  While the Veteran subjectively complained of a feeling of fullness in the ears, such complaint was associated with an acute upper respiratory illness, rather than tinnitus.  

The Board finds that the weight of the medical evidence of record shows that the Veteran does not have any symptoms from his service-connected tinnitus that are unusual or are different from those contemplated by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Further, there have been no assertions of exceptional combined effects of multiple service-connected disabilities.  Therefore, referral for extraschedular consideration on this basis is also not required.  Johnson v. McDonald,  762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his tinnitus.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


